DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what claim 2 is describing.  A plain reading of the claim suggests that the length of the cooling pipe that is inside the furnace is the same as a length of the cooling pipe that is spaced from the tip of the oxygen containing gas supply pipe.  However, this does not appear to be the case according to Fig. 1.  Moreover, the specification suggests that the predetermined length is a length L1 shown in Fig. 1.  Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Materne (US 4752303 A).
Regarding claim 1, Materne discloses a burner comprising: 
an oxygen containing gas supply pipe (outer tube 1, Fig. 1) that supplies oxygen containing gas into a furnace (abstract): 
a fuel supply pipe (middle tube 2 or inner tube 3) that is coaxially located inside the oxygen containing gas supply pipe so as to supply a fuel (synthesis gas/carbon) and oxygen containing gas (abstract):
 a cooling pipe (11+14) disposed so as to surround the oxygen containing gas supply pipe: and 
a flange (12) to which the oxygen containing gas supply pipe and the cooling pipe are fixed, and is fixed to a furnace wall
Materne fails to disclose wherein the flange is detachably fixed to a furnace wall. However, it would have been obvious wherein the flange is detachably fixed to the furnace wall so that the burner can be removed from the furnace, and be cleaned, serviced, and replaced if necessary.  See MPEP 2144.04 (V) (C).
 Regarding claim 2, Materne discloses wherein a tip portion (14) inside the furnace of the cooling pipe is located inside the furnace as much as a predetermined length from a tip portion (7) of the oxygen containing gas supply pipe inside the furnace.  The predetermined length, as best understood by the application, is a length between a tip of the cooling pipe and a tip of the 
Regarding claim 3, Materne discloses a gasifier comprising: the burner according to Claim 1 (see Field of the Invention).
Regarding claim 4, Materne discloses (see rejection of claim 1 for citations unless otherwise noted) a burner attaching method for a burner including an oxygen containing gas supply pipe that supplies oxygen containing gas into a furnace, a fuel supply pipe that is coaxially located inside the oxygen containing gas supply pipe so as to supply a fuel and oxygen containing gas, a cooling pipe disposed so as to surround the oxygen containing gas supply pipe, and a flange to which the oxygen containing gas supply pipe and the cooling pipe are fixed, and which is detachably fixed to a furnace wall, the method comprising: 
a supply pipe fixing step of fixing the oxygen containing gas supply pipe to the flange (Fig. 1): 
a cooling pipe fixing step of fixing the cooling pipe to the flange (Fig. 1): andApplication No. Not Yet AssignedDocket No. P19059OUSOO 
a flange fixing step of detachably fixing the flange to the furnace wall after the supply pipe fixing step and the cooling pipe fixing step (not explicitly stated but this is inherently disclosed since it is not possible to fix the flange to the furnace wall without first fixing the supply pipe and cooling pipe to the flange; this is because the cooling pipe 11 is a single piece pipe and is integrally attached to the outer pipe 1), wherein a position where each of the oxygen containing gas supply pipe and the cooling pipe protrudes inward of the furnace is managed through the flange fixing step (Fig. 1).  
Regarding claim 5, Materne discloses 
a transportation step of transporting the flange to which the oxygen containing gas supply pipe and the cooling pipe are fixed (this step is inherently disclosed because the flange with the pipes must be transported to the furnace 13), 

wherein the flange fixing step is performed at a job site (this step can be performed at a job site) where the oxygen containing gas supply pipe and the cooling pipe are installed in a combustion furnace having the furnace wall, after the transportation step (the pipes with the flange must be transported to the furnace before it is installed in the combustion furnace).  
Note: the location (e.g., a factory) of performing said steps is not a patentably distinct feature.  It does not alter the burner attachment method in any way.  The steps could be performed (with no change in effect) in a warehouse, a building, or outdoor.  Moreover, it would have been obvious to fix the pipes to the flange at a factory because a factory is a place for assembling together parts.  And it would have been obvious to fix the flange to the furnace at a job site because that is where the furnace would be located.  
Regarding claim 6, Materne discloses a gasifier comprising: the burner according to Claim 2 (see Field of the Invention).














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762